DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 1/18/2021 is acknowledged.
Claims 14-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 14 recites “the size”; claim 13, line 2 recites “the walls”.  There is insufficient antecedent basis for this limitation in the claim.
The term "substantially" in claim 9 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Does substantially horizontal, substantially vertical allow for a deviation of 1, 2, 5, 10 or 15 %? Therefore, the recited vague language fails to clearly set forth the scope of the claims, rendering them indefinite.
Claims 2-12 are objected to as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-9 are rejected under 35 U.S.C. 103 as being obvious over Mackay (US 2010/0126988) as evidence by Buchala (US 2009/0095740).
With respect to the limitations of claim 1, Mackay teaches a process for sterilizing or pasteurizing articles (title) using radio frequency (RF) energy (the microwave radiation of Mackay includes radio frequency energy as evidenced by Buchala [0001, used in MW oven to convert MW radio-frequency energy to radiant heat]), said process comprising: (a) loading (Figs 1, 2, inlet assembly 6, 0050) a plurality of said articles (Fig 2, food products 31, 0052) onto an RF zone conveyor (Figs 1, 2, 14, 0048) in a loading zone; (b) transporting said articles (31) through an RF heating zone (Figs 1, 6, heating stage 41, microwave source 43, 0057) using said RF zone conveyor (Fig 14, 0048) while heating said articles with RF energy (microwave source 43 having MW radio-frequency energy as evidenced by Buchala) in said RF heating zone; and (c) unloading said articles (31) from said RF zone conveyor in an unloading zone (Figs 1, 5, heating maintenance stage 49, 0063), said RF zone conveyor comprises a plurality of spaced apart article supporting members (Fig 14, slots in belts 60-L, 60-R that support 31, 0058) coupled to a drive mechanism (Fig 14, motor 70, 0059) that moves said article supporting members through said RF heating zone (41), said loading of step (a) includes loading each of said articles (31) in an article-receiving space defined between adjacent ones of said article supporting members (Figs 1, 14, article-receiving space between slots of belts 60-L and 60-R), said unloading of step (c) includes unloading each of said articles from said article- receiving space (Figs 1, 5, 14).
Mackay discloses the claimed invention except for explicitly showing the size of said article-receiving space is larger in said loading and unloading zones than in said RF heating zone.
However, Mackay discloses spacing between articles in the loading (Fig 2, spacing between food products 31 on conveyor 27 and inlet assembly 6) and unloading zone is larger (Figs 5, 7, spacing between food products 31 on conveyor 27 and heating maintenance stage 49) than the RF heating zone (Figs 6, 14, smaller spacing between food products 31) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the RF sterilizing or pasteurizing process of Mackay having a conveyor with an article saving space with the size of space between articles is larger in said loading and unloading zones than in said RF heating zone of the additional disclosure of Mackay for the purpose of providing a known article spacing configuration suitable mass sterilization and pasteurization of food products (title, abstract).  
Additionally, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." The presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. MPEP 2144.05 I, II. Here the spacing of the article receiving space is a result effective variable for determining processing parameters during the unloading, RF application and unloading during the sterilizing or pasteurizing process.  Routine experimentation for spacing of the article receiving space allows a user to more precisely tailor exposure of the article during the heating 
With respect to the limitations of claims 2, 3 and 5, Mackay teaches said loading of step (a) includes using an approach conveyor (Fig 3, screwstacks 7a, 7b, screws 21, 0053, 0055) to push at least one of said articles (31) so that a front of said at least one of said articles contacts a first one of said article supporting members and then moving a second one of said article supporting members into contact with a back of said at least one of said articles (Fig 2), said unloading of step (c) includes moving said first one of said article supporting members out of contact with the front of said at least one of said articles and using a take-away conveyor (Figs 5, 7, screwstacks 11, screws 1, 0064) to move the back of said at least one of said articles out of contact with said second one of said article supporting members; said approach conveyor includes an approach pushing member (screws 21) that slides said articles on an approach track, said take-away conveyor includes a take-away pushing member (screws 21) that slides said articles on a take-away track; said drive mechanism is a continuous drive mechanism (Fig 14, motor 70, 0059), each article supporting member comprises an elongated convey arm (belt 60-L, 60-R, 0060) having a connected end coupled to said continuous drive member, said continuous drive mechanism moves said convey arms along a travel path that includes a heating path through said RF heating zone (heating stage 41) and a return path (see figure 14) from said unloading zone to said loading zone.
With respect to the limitations of claim 4, Mackay discloses the claimed invention except for said approach conveyor transports said articles at a velocity that is at least 2 
However, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." The presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. MPEP 2144.05 I, II. Here the velocity of the article through the approach, RF zone and take-away conveyor is a result effective variable for determining an optimal processing cycle time for the unloading, RF application and unloading during the sterilizing or pasteurizing process.  Routine experimentation for the velocity at which the article moves through the process allows a user to optimize a processing cycle time to improve production rates.  The particular range is not critical, and the claimed range does not achieve unexpected results relative to the prior art ranges taught by Mackey.
Claims 6-9 are objected to as being dependent on claim 1.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being obvious over Mackay (US 2010/0126988) as applied to claim 1, further in view of Kimrey (US 2013/0240507).
With respect to the limitations of claim 10, Mackay teaches said RF zone conveyor and said RF heating zone are received in a pressure vessel (Fig 6, wave guides 47, 0016), said articles are submerged in a liquid in said RF heating zone (0016, 
With respect to the limitations of claim 11, Mackay teaches further comprising transporting said articles (31) through an entrance opening (Fig 2, connecting conduit 37, 0055) in said pressure vessel toward said RF heating zone (stage 41) via an approach conveyor (Figs 2, 3, screwstacks 7a, 7b, screws 21, 0053, 0055) and transporting said articles through an exit opening (Fig 5, connecting conduit 35) in said pressure vessel away from said RF heating zone via a take-away conveyor (Figs 5, 7, screwstacks 11, screws 1, 0064), said loading of step (a) transitions said articles from said approach conveyor to said RF zone conveyor, said unloading of step (c) transitions said articles from said RF zone conveyor to said take-away conveyor.
With respect to the limitations of claim 12, Mackay teaches said RF heating zone is defined within a split RF applicator having spaced apart upper (Figs 2, 6, waveguide 47 upper section above conveyor for food 31) and lower sections (Figs 2, 6, waveguide 47 lower section below conveyor for food 31), said article supporting members 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being obvious over Mackay (US 2010/0126988) as applied to claim 1, further in view of Kimrey ‘984 (US 2016/0119984).
With respect to the limitations of claims 12 and 13, Mackay discloses the claimed invention except for said RF heating zone is defined within a split RF applicator having spaced apart upper and lower sections, said article supporting members of said RF zone conveyor pass between said upper and lower sections during said transporting of step (b); said split RF applicator is received in a pressure vessel and is spaced inwardly from the walls of said pressure vessel.
However Kimrey ‘984 discloses said RF heating zone is defined within a split RF applicator (Fig 3, RF generator 22, 0027) having spaced apart upper (waveguide transitions 28a, 28b, 0029) and lower sections (waveguide transitions 28a, 28b, 0029), said article supporting members (Fig 2, carriers 40, 0027) of said RF zone conveyor pass between said upper and lower sections (28a, 28b) during said transporting of step (b); said split RF applicator (28a, 28b) is received in a pressure vessel and is spaced inwardly from the walls (Fig 2, waveguides 26a, 26b, 0027) of said pressure vessel is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the RF sterilizing or pasteurizing process of Mackay having a pressure vessel and RF applicator with said RF heating zone is defined within a split RF applicator having spaced apart upper and lower 

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/11/2021